Case: 15-13719   Date Filed: 03/30/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13719
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:15-cr-80091-DMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

BARTOLO GOMEZ-MARTINEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 30, 2016)

Before WILSON, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 15-13719     Date Filed: 03/30/2016    Page: 2 of 3


      Bartolo Gomez-Martinez appeals his 16-month sentence for illegally re-

entering the United States after removal in violation of 8 U.S.C. §§ 1326(a) and

(b)(1). Gomez-Martinez argues that the enhancement of his sentence based upon a

conviction that was not alleged in the indictment violates the Fifth and Sixth

Amendments.

      We review constitutional sentencing issues de novo. United States v. Harris,

741 F.3d 1245, 1248 (11th Cir. 2014). The Supreme Court has held that the fact of

a prior conviction does not need to be charged in the indictment or put to a jury

under the Constitution. Almendarez-Torres v. United States, 523 U.S. 224, 226–

27, 118 S. Ct. 1219, 1222 (1998). In Alleyne v. United States, ___ U.S. ___, 133
S. Ct. 2151 (2013), the Supreme Court held that any fact that increases a

defendant’s mandatory minimum sentence is an element of the crime that must be

submitted to a jury. Id. at 2155. However, Alleyne explicitly stated that it was not

revisiting the “narrow exception to this general rule for the fact of a prior

conviction.” Id. at 2160 n.1. This Court has held that Almendarez-Torres remains

the law of this Circuit in the wake of Alleyne. Harris, 741 F.3d at 1250.

      The district court’s enhancement of Gomez-Martinez’s sentence did not

violate his constitutional rights. Gomez-Martinez concedes that Almendarez-

Torres remains binding precedent. The government was not required to charge




                                           2
              Case: 15-13719    Date Filed: 03/30/2016   Page: 3 of 3


Gomez-Martinez’s prior conviction in his indictment for the conviction to be a

basis for enhancing his sentence. We therefore affirm Gomez-Martinez’s sentence.

      AFFIRMED.




                                        3